                       UNITED STATES DISTRICT COURT
                   WESTERN DISTRICT OF NORTH CAROLINA
                           STATESVILLE DIVISION
                               5:18-cv-130-FDW
RONALD MCCLARY,                            )
                                           )
            Plaintiff,                     )
                                           )
vs.                                        )      ORDER
                                           )
ANNETTE DOWNEY,                            )
                                           )
            Defendant.                     )
__________________________________________)

       THIS MATTER is before the Court on initial review of Plaintiff’s Amended Complaint,

(Doc. No. 4). Plaintiff is proceeding in forma pauperis. (Doc. No. 6).

       I.      BACKGROUND

       Pro se Plaintiff is a North Carolina inmate currently incarcerated at Scotland Correctional

Institution in Laurinburg, North Carolina. Plaintiff filed this action on August 15, 2018, pursuant

to 42 U.S.C. § 1983, naming as the sole Defendant Annette Downey, identified as the trust fund

officer for the North Carolina Department of Public Safety. (Doc. No. 1). Plaintiff amended his

Complaint on August 28, 2018. (Doc. No. 4). Plaintiff alleges in his Amended Complaint that

Defendant has violated his First Amendment right of access to the courts because she has refused

to mail him a six-month trust fund statement, which is required to be submitted in order to file an

action with the North Carolina Industrial Commission. Plaintiff alleges that because Defendant

refused to mail his six-month trust fund statement to him, he has been unable to file an action in

the Industrial Commission. Plaintiff alleges that, unlike in federal district court, the North

Carolina Industrial Commission will not allow a prisoner to file a state tort claim unless he

provides his trust fund statement along with the complaint submitted to be filed. Thus, Plaintiff


                                                  1
alleges that Defendant has prevented him from bringing a state tort claim in the North Carolina

Industrial Commission. Plaintiff seeks compensatory damages.

       II.     STANDARD OF REVIEW

       Because Plaintiff is proceeding in forma pauperis, the Court must review the Complaint

to determine whether it is subject to dismissal on the grounds that it is “frivolous or malicious

[or] fails to state a claim on which relief may be granted.” 28 U.S.C. § 1915(e)(2). In its

frivolity review, this Court must determine whether the Complaint raises an indisputably

meritless legal theory or is founded upon clearly baseless factual contentions, such as fantastic or

delusional scenarios. Neitzke v. Williams, 490 U.S. 319, 327-28 (1989). A pro se complaint

must be construed liberally. Haines v. Kerner, 404 U.S. 519, 520 (1972). However, the liberal

construction requirement will not permit a district court to ignore a clear failure to allege facts in

his Complaint which set forth a claim that is cognizable under federal law. Weller v. Dep’t of

Soc. Servs., 901 F.2d 387 (4th Cir. 1990).

       III.    DISCUSSION

       The Court finds that Plaintiff’s First Amendment claim against Defendant is not clearly

frivolous and, thus, survives initial review.

       IV.     CONCLUSION

       For the reasons stated herein, the Court finds that Plaintiff’s claim is not clearly frivolous.

       IT IS, THEREFORE, ORDERED that:

       1.      Plaintiff’s action survives initial review under 28 U.S.C. § 1915.

       2.      This Court recently enacted Local Rule 4.3, which sets forth a procedure to waive

               service of process for current and former employees of the North Carolina

               Department of Public Safety (“NCDPS”) in actions filed by North Carolina State

                                                  2
                           prisoners. The Clerk of Court shall commence the procedure for waiver of service

                           as set forth in Local Rule 4.3 for Defendant, a current or former employees of

                           NCDPS.


Signed: February 5, 2019




                                                           3
